Case 1:19-cv-14612-RMB-AMD Document1 Filed 07/02/19 Page 1 of 9 PagelD: 1

Alan R. Ackerman, Esquire (AA9730)

LAW OFFICES OF ALAN R. ACKERMAN
1719 Route 10 East, Suite 106

Parsippany, NJ 07054

(973) 898-1177

araesq(@Malanackermanlaw.com

 

John P. Fuller, Esquire, pro hac vice pending
Fuller, Fuller & Associates, P.A.

12000 Biscayne Blvd., Suite 502

North Miami, FL 33181

(305) 891-5199

jpf@fullerfuller.com

Attorneys for Plaintiff
UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY
CAMDEN DIVISION
DENNIS MAURER, Individually,

Plaintiffs, : Case No.:
vs.

BB&T BANK (BRANCH BANKING AND
TRUST COMPANY), a Foreign Corporation,

Defendant(s).

COMPLAINT
Plaintiff, DENNIS MAURER, Individually, (sometimes referred to as “Plaintiff’), hereby
sues the Defendant, BB&T BANK (BRANCH BANKING AND TRUST COMPANY), a
Foreign Corporation, (sometimes referred to as “Defendant”), for Injunctive Relief, damages,
attorney’s fees, litigation expenses, and costs pursuant to the Americans with Disabilities Act, 42
U.S.C. § 12181 et seg. (“ADA”) and the New Jersey Law Against Discrimination (N.J.S.A.).
COUNT I

VIOLATION OF TITLE II OF THE
AMERICANS WITH DISABILITIES ACT, 42 USC § 12181, et seg.
Case 1:19-cv-14612-RMB-AMD Document1 Filed 07/02/19 Page 2 of 9 PagelD: 2

1. Plaintiff, Dennis Maurer, is an individual residing at 8 Prospect Ave., Egg Harbor

Township, NJ 08234, in the County of Atlantic.

a Defendant’s properties, BB&T Bank, are located at:
BB&T Bank BB&T Bank
2106 New Road, Suite B1 901 N 2™ Street
Linwood, NJ 08221 Millville, NJ 08322
BB&T Bank BB&T Bank
464 Wheat Road 240 S White Horse Pike
Vineland, NJ 08360 Hammonton, NJ 08037
BB&T Bank BB&T Bank
2302 N Delsea Drive 249 White Horse Pike
Vineland, NJ 08360 Atco, NJ 08004
BB&T Bank BB&T Bank
20 W Chestnut Avenue 1011 Route 73 North

Vineland, NJ 08360

BB&T Bank
1748 S Lincoln Avenue
Vineland, NJ 08361

Marlton, NJ 08053

BB&T Bank
800 Route 130 N
Cinnaminson, NJ 08077

Bh Venue is properly located in the District of New Jersey because venue lies in the

judicial district of the property situs.

The Defendant’s properties are located in and does

business within this judicial district.

4. Pursuant to 28 U.S.C. § 1331 and 28 U.S.C. § 1343, this Court has been given
original jurisdiction over actions which arise from the Defendant’s violations of Title [II of the
Americans with Disabilities Act, 42 U.S.C. § 12181 et seq. See, also, 28 U.S.C. § 2201 and §
2202.

5. Plaintiff DENNIS MAURER is a New Jersey resident, is sui juris, and qualifies as an
individual with disabilities as defined by the ADA. Mr. Maurer has multiple sclerosis and is

mobility impaired, and uses a wheelchair for mobility. Dennis Maurer has visited the subject
Case 1:19-cv-14612-RMB-AMD Document1 Filed 07/02/19 Page 3 of 9 PagelD: 3

properties which form the basis of this lawsuit and plans to return to the subject properties in the
near future to avail himself of the goods and services offered to the public at the properties. The
Plaintiff has encountered architectural barriers at the subject properties, which have limited his
access to the Defendant’s properties, and to the goods, services, facilities, privileges, advantages,
and accommodations offered at Defendant’s properties. The ADA violations and barriers to
access at this restaurant are more specifically set forth in this Complaint. The barriers to access
at the properties have endangered his safety.

6. Dennis Maurer, has a realistic, credible, existing and continuing threat of
discrimination from the Defendant’s non-compliance with the ADA with respect to the
properties as described, but not necessarily limited to the allegation in paragraph 8 of this
Complaint. Plaintiff has reasonable grounds to believe that others will continue to be subjected
to discrimination in violation of the ADA by the Defendant. Dennis Maurer desires to visit the
subject BB&T Bank locations not only to avail themselves of the goods and services available at
the properties, but to assure himself that the subject properties are in compliance with the ADA
so that he and others similarly-situated will have full and equal enjoyment of the properties,
without fear of discrimination.

a The Defendant has discriminated against the Plaintiff by denying him access to,
and full and equal enjoyment of, the goods, services, facilities, privileges, advantages and/or
accommodations of the buildings, as prohibited by 42 U.S.C. § 12182 et seq.

8. The Defendant has discriminated, and is continuing to discriminate, against the
Plaintiff in violation of the ADA by failing to, inter alia, have accessible facilities by January 26,
1992 (or January 26, 1993, if Defendant has 10 or fewer employees and gross receipts of

$500,000 or less). Preliminary inspections of the BB&T Banks properties have shown that
Case 1:19-cv-14612-RMB-AMD Document1 Filed 07/02/19 Page 4 of 9 PagelD: 4

violations exist. These violations that Dennis Maurer has personally observed or encountered

include, but are not limited to:

b)

d)

4)

Parking and Exterior Accessible Route

Parking spaces throughout BB & T Banks are not maintained, are not located on the
closest available accessible route and lack adequate access aisles, violated Sections 502
and 502.4 of the 2010 Accessibility Standards. These conditions prevent Mr. Maurer and
those in wheelchairs to access BB & T Bank freely and safely.

Curb ramps at BB & T Banks contain changes of level and slopes/cross slopes beyond
the limits, violating Sections 406 and 502.7 of the 2010 Accessibility Standards. These
conditions presented a risk of damage to Mr. Maurer’s wheelchair and created a safety
hazard.

The exterior accessible route at the majority of the inspected BB & T Banks contains
cross slopes and abrupt changes of level, violating Sections 402 and 403.4 of the 2010
Accessibility Standards. These conditions presented a tipping hazard for Mr. Maurer and
created a hazard to his safety.

BB & T Banks fail to provide a safe accessible route to the adjacent bus stop, street or
sidewalk, violating Section 206.2.1 of the 2010 Accessibility Standards. This is a
common feature at all of the inspected BB & T Banks. The lack of an accessible route to
the sidewalk and bus stops eliminated access for Mr. Maurer.

Access to Goods and Services

Entering BB & T Banks is impeded by slopes and abrupt changes of level beyond limits,
violating Section 404 of the 2010 Accessibility Standards. Mr. Maurer at some banks
requires assistance to enter.

Counters and writing surfaces throughout BB & T Banks are mounted beyond the reach
of Mr. Maurer and others in wheelchairs, violating Sections 308 and 901, 904 of the 2010
Accessibility Standards. This is a common feature at all inspected BB & T Banks. Mr.
Maurer requires assistance at counters and writing surfaces. Mr. Maurer on numerous
occasions was embarrassed due to the lack of equivalent facilitation at BB & T Bank
Counters.

Restrooms

BB& T was unclear on policies and procedures regarding restrooms for disabled use.
Case 1:19-cv-14612-RMB-AMD Document1 Filed 07/02/19 Page 5 of 9 PagelD: 5

Maintenance

h) The accessible features of the facility are not maintained, creating barriers to access for
the Plaintiff, as set forth herein, in violation of 28 C.F.R. §36.211.

9, All of the foregoing violations are also violations of the 1991 Americans with
Disabilities Act Accessibility Guidelines (ADAAG), and the 2010 Standards for Accessible
Design, as promulgated by the U.S. Department of Justice.

10. The discriminatory violations described in paragraph 8 are not an exclusive list

of the Defendant’s ADA violations. Plaintiff requires the inspection of the Defendant’s place of
public accommodation in order to photograph and measure all of the discriminatory acts
violating the ADA and all of the barriers to access. The Plaintiff, has been denied access to, and
has been denied the benefits of services, programs and activities of the Defendant’s buildings
and its facilities, and have otherwise been discriminated against and damaged by the Defendant
because of the Defendant’s ADA violations, as set forth above. The Plaintiff, and all others
similarly-situated will continue to suffer such discrimination, injury and damage without the
immediate relief provided by the ADA as requested herein. In order to remedy this
discriminatory situation, the Plaintiff requires an inspection of the Defendant’s place of public
accommodation in order to determine all of the areas of non-compliance with the Americans
with Disabilities Act.

11. Defendant has discriminated against the Plaintiff by denying them access to full
and equal enjoyment of the goods, services, facilities, privileges, advantages and/or
accommodations of its place of public accommodation or commercial facility in violation of 42
U.S.C. § 12181 et seg. and 28 C.F.R 36.302 et seg. Furthermore, the Defendant continues to
discriminate against the Plaintiff, and all those similarly-situated by failing to make reasonable

modifications in policies, practices or procedures, when such modifications are necessary to
Case 1:19-cv-14612-RMB-AMD Document1 Filed 07/02/19 Page 6 of 9 PagelD: 6

afford all offered goods, services, facilities, privileges, advantages or accommodations to
individuals with disabilities; and by failing to take such efforts that may be necessary to ensure
that no individual with a disability is excluded, denied services, segregated or otherwise treated
differently than other individuals because of the absence of auxiliary aids and services.

12. Plaintiff is without adequate remedy at law and is suffering irreparable harm.
Considering the balance of hardships between the Plaintiff and Defendant, a remedy in equity is
warranted. Furthermore, the public interest would not be disserved by a permanent injunction.

13. Plaintiff has retained the undersigned counsel and is entitled to recover attorney’s
fees, costs and litigation expenses from the Defendant pursuant to 42 U.S.C. § 12205 and 28
C.F.R. 36.505.

14. Defendant is required to remove the existing architectural barriers to the
physically disabled when such removal is readily achievable for its place of public
accommodation that have existed prior to January 26, 1992, 28 C.F.R. 36.304(a); in the
alternative, if there has been an alteration to Defendant’s place of public accommodation since
January 26, 1992, then the Defendant is required to ensure to the maximum extent feasible, that
the altered portions of the facility are readily accessible to and useable by individuals with
disabilities, including individuals who use wheelchairs, 28 C.F.R. 36.402; and finally, if the
Defendant’s facility is one which was designed and constructed for first occupancy subsequent to
January 26, 1993, as defined in 28 C.F.R. 36.401, then the Defendant’s facility must be readily
accessible to and useable by individuals with disabilities as defined by the ADA.

15. Notice to Defendant is not required as a result of the Defendant’s failure to cure

the violations by January 26, 1992 (or January 26, 1993, if Defendant has 10 or fewer employees
Case 1:19-cv-14612-RMB-AMD Document1 Filed 07/02/19 Page 7 of 9 PagelD: 7

and gross receipts of $500,000 or less). All other conditions precedent have been met by

Plaintiff or waived by the Defendant.

16.

Pursuant to 42 U.S.C. § 12188, this Court is provided with authority to grant

Plaintiff Injunctive Relief, including an order to require the Defendant to alter BB&T Bank to

make its facilities readily accessible and useable to the Plaintiff and all other persons with

disabilities as defined by the ADA; or by closing the facility until such time as the Defendant

cures its violations of the ADA.

WHEREFORE, Plaintiff respectfully requests:

a)

b)

The Court issue a Declaratory Judgment that determines that the Defendant at the
commencement of the subject lawsuit is in violation of Title III of the Americans
with Disabilities Act, 42 U.S.C. § 12181 et seq.

Injunctive relief against the Defendant including an order to make all readily
achievable alterations to the facility; or to make such facility readily accessible to
and usable by individuals with disabilities to the extent required by the ADA; and
to require the Defendant to make reasonable modifications in policies, practices or
procedures, when such modifications are necessary to afford all offered goods,
services, facilities, privileges, advantages or accommodations to individuals with
disabilities; and by failing to take such steps that may be necessary to ensure that
no individual with a disability is excluded, denied services, segregated or
otherwise treated differently than other individuals because of the absence of
auxiliary aids and services.

An award of attorney’s fees, costs and litigation expenses pursuant to 42 U.S.C.

§ 12205,
Case 1:19-cv-14612-RMB-AMD Document1 Filed 07/02/19 Page 8 of 9 PagelD: 8

d) Such other relief as the Court deems just and proper, and/or is allowable under
Title III of the Americans with Disabilities Act. The Order shall further require
the Defendant to maintain the required assessable features on an ongoing basis.

COUNT II
VIOLATION OF NEW JERSEY LAW AGAINST DISCRIMINATION

17. Plaintiff re-alleges all prior obligations as if fully set forth herein. Plaintiff
repeats the allegations contained in all of the proceeding paragraphs.

18. Defendant’s facility is a place of public accommodation as defined by N.J.S.A.
10:5-5, (New Jersey Law Against Discrimination).

19. New Jersey law provides that all persons shall have the opportunity to obtain all
the accommodations, advantages, facilities and privileges of any place of public accommodation
without discrimination on the basis of disability. This opportunity is recognized and declared to
be a civil right. (See, N.J.S.A. 10:5-4.)

20. As a result of the aforementioned discrimination, Plaintiff Dennis Maurer has
sustained, inconvenience, emotional distress, mental anguish and suffering and humiliation, and

other injuries, in violation of the New Jersey Law Against Discrimination.
Case 1:19-cv-14612-RMB-AMD Document1 Filed 07/02/19 Page 9 of 9 PagelD: 9

WHEREFORE, Dennis Maurer demands judgment for damages, injunctive relief,
attorneys’ fees, litigation expenses, including expert fees and costs pursuant to the New Jersey

Law Against Discrimination.

Date: L| { | 2.0} 0

 

 

Alan R. Ackerman, Esquire (AA9730)

LAW OFFICES OF ALAN R. ACKERMAN
1719 Route 10 East

Parsippany, NJ 07054

Ph: (973) 898-1177

Fax: (973) 898-1230

Email: araesq@alanackermanlaw.com

John P. Fuller, Esquire, pro hac vice pending
FULLER, FULLER & ASSOCIATES, P.A.
12000 Biscayne Blvd., Suite 502

North Miami, FL 33181

Ph: (305) 891-5199

Fax: (305) 893-9505

Email: jpf@fullerfuller.com

Counsel for Plaintiffs, Dennis Maurer and
The Independence Project, Inc.
